                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  LISA A. SMITH-GOODMAN                            :            CIVIL ACTION
                                                   :
     v.                                            :            No. 18-3675
                                                   :
  CITY OF PHILADELPHIA                             :
  DEPARTMENT OF HUMAN                              :
  SERVICES, et al.                                 :

                                             ORDER

          AND NOW, this 13th day of August, 2019, upon consideration of Defendants City of

Philadelphia, Stephanie English, Turning Points for Children, and Katlin Sullivan’s motions to

dismiss for failure to state a claim, pro se Plaintiff Lisa A. Smith-Goodman’s responses in

opposition thereto, and the parties’ presentations at the May 16, 2019, oral argument, and for the

reasons set forth in the accompanying Memorandum, it is ORDERED:

          •      Defendants’ motions to dismiss (Documents 14 & 15) are GRANTED. Smith-

Goodman’s Second Amended Complaint is DISMISSED with prejudice.

          •      Smith-Goodman’s motion seeking a preliminary injunction (Document 18) is

DISMISSED as moot.

          The Clerk of Court is directed to mark this case CLOSED.



                                                       BY THE COURT:




                                                       /s/ Juan R. Sánchez
                                                       Juan R. Sánchez, C.J.
